On November 25, 2008, the defendant was sentenced to five (5) years in the Montana State Prison for violation of the conditions of a suspended sentence for the offense of Assault with a Weapon, a felony. The Court recommended that the Defendant phased into Connections Corrections prior to release.
On February 12,2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed ofthe amendedjudgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the term of the sentence shall be affirmed. However, the Sentence Review Division recommends the sentence be modified so that the defendant be committed to the Department of Corrections for a period of five (5) years to allow the Department of Corrections to consider medical and safety issues in any type of placement.
DATED this 23rd day of March, 2009.
Hon. Richard Simonton, District Court Judge